DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/22/2022 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 08/22/2022.
Claims 1-37 are pending for examination. Applicant amends claims 1, 3, 4, 10, 12, 15, 16, 36, and 37. The amendments have been fully considered and entered.

Response to Arguments
For convenience, the newly introduced limitations, as made by amendments, are marked as underlined.
Applicant’s arguments, see Remarks, filed 08/22/2022, with respect to claims 1, and 36-37 under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 12-14,18-21, 23-28, 31-32, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala et al. (US 10117098 B1; hereinafter “Naguthanawala”) in view of Har et al. (US 20120144198 A1; hereinafter “Har”).
As per claims 1, 36, and 37, Naguthanawala discloses: a method, apparatus, and non-transitory computer-readable medium, the apparatus comprising: 
one or more network interfaces to communicate on a communication channel (Naguthanawala, col. 9 lines 46-59, network interface for communicating with call center computing device 122); 
one or more network interfaces to communicate on a verification channel (Naguthanawala, col. 9 lines 46-59, network interface for communicating with verification service 124); 
a processor adapted to execute one or more processes (Naguthanawala, col. 9 lines 46-59, processor 502); and 
a memory (Naguthanawala, col. 9 lines 46-59, memory 520) configured to store a process executable by the processor, the process when executed operable to perform the method comprising: 
initiating a communication to a receiving device on the communication channel (Naguthanawala, col. 4 lines 14-17, “At (1), a first party may initiate communications with a call center computing device 122 via a mobile computing device 110 and an unauthenticated channel”).
While Naguthanawala discloses a receiving device determining, over the verification channel with a verification service, whether an identity of a user using the initiating device is verified by the verification service based on whether or not the user has logged into a verification service client application on the initiating device and managing communications to the initiating device according to whether the identity is verified or unverified (Naguthanawala, Fig. 2, col. 5 lines 24-44, col. 6 lines 53-55, and col. 2 lines 18-22, call center computing device 122 (i.e., receiving device) determines via user authentication verification service 124 (i.e., verification service) that identity of the user using mobile computing device 110 (i.e., initiating device) is verified or not based on the user logging into an application on the initiating device and managing communications accordingly), Naguthanawala does not disclose, however, Har teaches or suggests determining, over the verification channel with a verification service associated with the apparatus, whether an identity of a user using the receiving device is verified by the verification service based on whether or not the user has logged into a verification service client application on the receiving device (Har, [0019], [0035], and [0011], a first device (i.e., apparatus/initiating device) determines, over a verification data channel (see Abstract) with an authentication server (i.e., verification service) associated with the first device, whether an identity of a user using a second device (i.e., receiving device) is verified based on user login information on an application of the second device); 
managing, in response to the identity of the user using the receiving device being verified, the communication to the receiving device according to the identity being verified (Har, [0011], managing communication to the receiving device according to the identity of the receiving device being verified, e.g., providing sensitive personal information); and 
managing, in response to the identity of the user using the receiving device being unverified, the communication to the receiving device according to the identity being unverified (Har, [0011], managing communication to the receiving device according to the identity of the receiving device being unverified, e.g., not providing sensitive personal information).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naguthanawala to include determining, over a verification channel with a verification service associated with an initiating device, whether an identity of a user using a receiving device is verified by the verification service based on whether or not the user has logged into a verification service client application on the receiving device and managing communications to the receiving device according to whether the identity is verified or unverified as taught by Har because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying an identity of a party using an initiating device or a receiving device and subsequently managing communications according to the identity being verified or unverified (KSR).

As per claim 2, claim 1 is incorporated and while the modified Naguthanawala discloses initiating verification of the identity of the user using the initiating device during the communication and prior to determining whether the user using the initiating device is verified by the verification service (Naguthanawala, col. 4 lines 34-37, call center computing device 122 (i.e., receiving device) initiates verification of the identity of the user using the initiating device during the phone call and prior to determining whether the identity of the user using the initiating device is verified), the modified Naguthanawala does not disclose, however, Har teaches or suggests: wherein initiating the communication to the receiving device on the communication channel is prior to determining whether the identity of the user using the receiving device is verified by the verification service (Har, [0034]-[0035], caller initiates communication to callee prior to determining whether the identity associated with the callee is verified by the authentication server), the method further comprising: initiating verification of the identity during the communication (Har, [0034]-[0035], initiating verification occurs during communication).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Naguthanawala to include initiating the communication to the receiving device on the communication channel prior to determining whether the identity of the user using the receiving device is verified by the verification service as taught by Har for the benefit of assuring a caller that the person who answers the phone call is who they say they are (Har, [0011]).

As per claim 3, claim 2 is incorporated and while the modified Naguthanawala discloses invoking the verification service client application on the initiating device (Naguthanawala, col. 5 lines 12-23), Naguthanawala does not disclose, however, Har teaches or suggests: wherein initiating verification of the identity during the communication comprises: invoking the verification service client application on the receiving device to obtain verification (Har, [0019], invoking a pop-up to request authentication on the second device (i.e., callee)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Naguthanawala to include invoking an application on the receiving device to obtain verification as taught by Har because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).

As per claim 5, claim 1 is incorporated and the modified Naguthanawala discloses: determining that the identity of the user using the receiving device is unverified in response to expiration of a time limit prior to obtaining verification (Naguthanawala, col. 5 lines 45-58, “the user authentication verification service 124 may report that… it could not authenticate the user (e.g., that it could not find a suitable device and communications channel for authenticating the user, or that the request to authenticate timed out without a response). Examiner notes, as explained above in the rejection of claim 1, that Har teaches authenticating in the opposite direction, i.e., the user of the receiving device is authenticated via an application on the receiving device and a verification service).

As per claim 6, claim 1 is incorporated and the modified Naguthanawala discloses: wherein determining whether the identity of the user using the receiving device is verified by the verification service prior to initiating the communication to the receiving device on the communication channel (Naguthanawala, col. 6 lines 54-56, “the user is already logged into an application on the mobile computing device 110 that has the ability to authenticate the user.” Examiner notes, as explained above in the rejection of claim 1, that Har teaches authenticating in the opposite direction, i.e., the user of the receiving device is authenticated via an application on the receiving device and a verification service).

As per claim 12, claim 1 is incorporated and the modified Naguthanawala discloses: wherein determining that the identity of the user using the receiving device is verified by the verification service is based on the verification service client application on the receiving device verifying the identity (Naguthanawala, col. 6 lines 54-56, “the user is already logged into an application on the mobile computing device 110 that has the ability to authenticate the user,” in other words, application determines if user logged in successfully, verifying the identity. Examiner notes, as explained above in the rejection of claim 1, that Har teaches authenticating in the opposite direction, i.e., the user of the receiving device is authenticated via an application on the receiving device and a verification service).

As per claim 13, claim 12 is incorporated and the modified Naguthanawala discloses: wherein the verification service client application has verified the identity of the user using the receiving device prior to the initiating device initiating the communication (Naguthanawala, col. 6 lines 54-56, because the user has already logged into the application, communication is initiated after the user has been verified by the application.), and 
wherein the verification service conveys that the identity of the user using the receiving device is verified to the device over the verification channel in order for the initiating device to determine that the identity of the user using the receiving device is verified by the verification service (Naguthanawala, col. 5 lines 12-44, authentication verification service 124 conveys that identity of user is verified. Examiner notes, as explained above in the rejection of claim 1, that Har teaches authenticating in the opposite direction, i.e., the user of the receiving device is authenticated via an application on the receiving device and a verification service).

As per claim 14, claim 12 is incorporated and the modified Naguthanawala discloses: wherein the communication is initiated prior to the verification service client application verifying the identity of the user using the receiving device (Naguthanawala, col. 4 lines 14-17 - col. 5 lines 12-44, communication is initiated prior to verification), and
wherein the verification service client application is caused to activate during the communication to perform verification of the identity of the user using the receiving device (Naguthanawala, col. 4 lines 14-17 - col. 5 lines 12-44, application is activated during communication to perform verification of identity. Examiner notes, as explained above in the rejection of claim 1, that Har teaches authenticating in the opposite direction, i.e., the user of the receiving device is authenticated via an application on the receiving device and a verification service).

As per claim 18, claim 1 is incorporated and the modified Naguthanawala discloses: wherein managing the communication to the receiving device according to the identity being verified comprises one or more of: sharing secure information over the communication; allowing transaction requests received over the communication; modifying information associated with the verified identity; and continuing the communication (Naguthanawala, col. 2 lines 18-22, access to secure information of or transaction of goods or services).

As per claim 19, claim 1 is incorporated and the modified Naguthanawala does not explicitly disclose, however, Har teaches or suggests: wherein managing the communication to the receiving device according to the identity being verified comprises: receiving one or more identity attributes associated with the identity selected from a group consisting of: a name; an account number; an identification number, a verification level; a demographic; and a treatment level (Har, [0011], receiving sensitive information including an account number and credit card information).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Naguthanawala to include verifying a callee prior to sharing account number information as taught by Har for the benefit of assuring a caller that the person who answers the phone call is who they say they are (Har, [0011]).

As per claim 20, claim 1 is incorporated and the modified Naguthanawala discloses: wherein managing the communication to the receiving device according to the identity being unverified comprises one or more of: preventing sharing secure information over the communication; preventing transaction requests received over the communication; preventing sharing of information associated with the unverified identity; preventing requests for modification of information associated with the unverified identity; instructing against sharing secure information over the communication; instructing against performing transaction requests received over the communication; instructing against sharing of information associated with the unverified identity; instructing against modification of information associated with the unverified identity; treating the communication with an unverified identity; and discontinuing the communication (Naguthanawala, col. 2 lines 18-22, information, goods, or services are prevented from being shared to unauthenticated users).

As per claim 21, claim 1 is incorporated and the modified Naguthanawala discloses: wherein the communication is selected from a group consisting of: a user-to-user communication; a user-to-enterprise communication; and an enterprise-to-user communication (Naguthanawala, col. 4 lines 14-20, user-to-enterprise communication).

As per claim 23, claim 1 is incorporated and the modified Naguthanawala discloses: wherein the identity of the user using the receiving device is verified without the initiating device accessing personally identifying information (PII) associated with the identity (Naguthanawala, col. 5 lines 12-44, because the authentication verification service is verifying the identity, PII associated with the identity is not accessed. Examiner notes, as explained above in the rejection of claim 1, that Har teaches authenticating in the opposite direction, i.e., the user of the receiving device is authenticated via an application on the receiving device and a verification service).

As per claim 24, claim 1 is incorporated and the modified Naguthanawala discloses: wherein the communication is selected from a group consisting of: a voice communication; a video communication; a text communication; an email communication; and a data communication (Naguthanawala, col. 4 lines 14-24, voice telephone call, email, etc.).

As per claim 25, claim 1 is incorporated and the modified Naguthanawala discloses: wherein the identity of the user using the receiving device is verified based on one or more authentication factors selected from a group consisting of: facial recognition; fingerprint recognition; iris recognition; device location information; social security number input; federal identification number input; password input; pin input; security question input; and credit card code input (Naguthanawala, col. 5 lines 12-23, identity of user is authenticated based on fingerprint, password entry or answer to a security question. Examiner notes, as explained above in the rejection of claim 1, that Har teaches authenticating in the opposite direction, i.e., the user of the receiving device is authenticated via an application on the receiving device and a verification service).

As per claim 26, claim 1 is incorporated and the modified Naguthanawala discloses: wherein the identity of the user using the receiving device is verified based on one or more authentication factors input at the receiving device (Naguthanawala, col. 5 lines 24-32, authenticating user based on challenge-response input at the mobile computing device), and wherein determining whether the identity associated with the receiving device is verified by the verification service occurs without access to any authentication factors input at the receiving device (Naguthanawala, col. 5 lines 41-44 and Fig. 2, user authentication verification service sends a response to the call center computing device verifying the identity of the user of the mobile computing device without the call center computing device accessing the users challenge-response input. Examiner notes, as explained above in the rejection of claim 1, that Har teaches authenticating in the opposite direction, i.e., the user of the receiving device is authenticated via an application on the receiving device and a verification service).

As per claim 27, claim 1 is incorporated and the modified Naguthanawala discloses: sending an identity verification request to the receiving device during the communication (Naguthanawala, col. 4 line 34 and col. 5 lines 12-23, request user/mobile computing device to authenticate during the communication. Examiner notes, as explained above in the rejection of claim 1, that Har teaches authenticating in the opposite direction, i.e., the user of the receiving device is authenticated via an application on the receiving device and a verification service).

As per claim 28, claim 27 is incorporated and the modified Naguthanawala discloses: receiving a verification of identity in response to the identity verification request without access to any verification response input at the receiving device (Naguthanawala, col. 5 lines 41-44 and Fig. 2, user authentication verification service sends a response to the call center computing device verifying the identity of the user of the mobile computing device without the call center computing device accessing the users challenge-response input at the mobile computing device. Examiner notes, as explained above in the rejection of claim 1, that Har teaches authenticating in the opposite direction, i.e., the user of the receiving device is authenticated via an application on the receiving device and a verification service).

As per claim 31, claim 1 is incorporated and the modified Naguthanawala discloses: receiving an identity verification request from the receiving device during the communication (Naguthanawala, col. 5 lines 12-23, user/mobile computing device receives a challenge request from user authentication verification service to authenticate, via a push notification, text message, or other message to the mobile computing device (i.e., verification channel)); and responding to the identity verification request to the receiving device (Naguthanawala, col. 5 lines 24-32, user/mobile computing device responds to the challenge request).

As per claim 32, claim 31 is incorporated and the modified Naguthanawala discloses: wherein receiving the identity verification request and responding to the identity verification request occurs via the verification channel (Naguthanawala, col. 5 lines 12-32, user/mobile computing device receives a challenge request and responds to the challenge response via an application, a push notification, text message, or other message with the authentication verification service (i.e., verification channel)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Har and further in view of Smith et al. (US 20190349372 A1; hereinafter “Smith”).
As per claim 4, claim 1 is incorporated and the modified Naguthanawala does not disclose, however, Smith teaches or suggests: prompting the receiving device to install the verification service client application to then verify the identity of the user using the receiving device (Smith, [0193], user is prompted to install an application that allows the user to register to the identity verification system).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include prompting the receiving device to install a verification application as taught by Smith for the benefit of allowing the user using the receiving device to verify their own identity in a convenient manner.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Har and further in view of Chen et al. (US 20170318152 A1; hereinafter “Chen”).
As per claim 7, claim 1 is incorporated and the modified Naguthanawala does not disclose, however, Chen teaches or suggests: informing the verification service, over the verification channel, of an intention to initiate the communication to the receiving device, causing the verification service to relay the intention to the receiving device (Chen, [0131], customer informs customer relationship management system that they will call back at a scheduled time, wherein the customer is authenticated (over an authentication channel) for a call-back can be schedule, Fig. 6, and informs customer service agent of the scheduled call-back time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include informing the verification service of an intention to initiate the communication to the receiving device at a scheduled time as taught by Chen for the benefit of allowing a customer to reach a customer service agent at a convenient time without having to wait.

As per claim 8, claim 7 is incorporated and the modified Naguthanawala does not disclose, however, Chen teaches or suggests: wherein the intention comprises a particular time of initiating the communication (Chen, [0131], customer informs customer relationship management system that they will call back at a scheduled time, wherein the customer is authenticated (over an authentication channel) for a call-back can be schedule, Fig. 6, and informs customer service agent of the scheduled call-back time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include informing the verification service of an intention to initiate the communication to the receiving device at a scheduled time as taught by Chen for the benefit of allowing a customer to reach a customer service agent at a convenient time without having to wait.

As per claim 9, claim 7 is incorporated and the modified Naguthanawala does not disclose, however, Chen teaches or suggests: receiving a response to the intention, via the verification channel, requesting initiating the communication at a particular time, wherein the initiating device initiates the communication according to the particular time (Chen, [0131], customer informs customer relationship management system that they will call back at a scheduled time, wherein the customer is authenticated (over an authentication channel) for a call-back can be schedule, Fig. 6, and informs customer service agent of the scheduled call-back time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to informing the verification service of an intention to initiate the communication to the receiving device at a scheduled time as taught by Chen for the benefit of allowing a customer to reach a customer service agent at a convenient time without having to wait.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Har and further in view of Snowden (US 20050227680 A1).
As per claim 10, claim 1 is incorporated and the modified Naguthanawala does not disclose, however, Snowden teaches or suggests: receiving a prompt from the verification service client application on the receiving device to initiate the communication, wherein the initiating device initiates the communication in response to the prompt (Snowden, [0011], a reminder screen pop-up just before the scheduled conference call and prompt the user to connect/initiate communication).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include prompting a user to initiate communication at a specified time as taught by Snowden for the benefit of allowing the user to schedule a call back time and be reminded of the call the user has to make, e.g., an important conference call.

As per claim 11, claim 10 is incorporated and the modified Naguthanawala does not disclose, however, Snowden teaches or suggests: wherein the prompt is associated with a particular time for the communication, and wherein the initiating device initiates the communication according to the particular time (Snowden, [0011], a reminder screen pop-up just before the scheduled conference call and prompt the user to connect/initiate communication).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include prompting a user to initiate communication at a specified time as taught by Snowden for the benefit of allowing the user to schedule a call back time and be reminded of the call the user has to make, e.g., an important conference call.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Har and further in view of Seong (KR 101721582 B1).
As per claim 15, claim 1 is incorporated and the modified Naguthanawala does not disclose, however, Seong teaches or suggests: wherein determining that the identity of the user using the receiving device is unverified by the verification service is based on the verification service client application not being installed on the receiving device (Seong, [0040]-[0044], determining that user device does not have a predetermined authentication application installed. If the authentication application is not installed, the user device remains unauthenticated/unverified).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include determining that the identity associated with the receiving device is unverified based on a verification application not being installed on the receiving device as taught by Seong for the benefit of enhancing security by requiring devices to authenticate using a particular verification application.

As per claim 16, claim 1 is incorporated and the modified Naguthanawala does not disclose, however, Seong teaches or suggests: managing the communication to the receiving device according to the identity being unverified based specifically on one of either the verification service client application on the receiving device being unable to verify the identity or in response to the verification service client application not being installed on the receiving device (Seong, [0040]-[0044], determining that user device does not have a predetermined authentication application installed. If the authentication application is not installed, the user device remains unauthenticated/unverified, [0057], if user is not authenticated, the authentication process may repeat (i.e., managing the communication)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include determining that the identity associated with the receiving device is unverified based on a verification application not being installed on the receiving device as taught by Seong for the benefit of enhancing security by requiring devices to authenticate using a particular verification application.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Har and further in view of Krishnamoorthy et al. (US 20200042723 A1; hereinafter “Krishnamoorthy”).
As per claim 17, claim 1 is incorporated and the modified Naguthanawala does not disclose, however, Krishnamoorthy teaches or suggests: wherein determining whether the identity of the user using the receiving device is verified by the verification service comprises: requesting the user to comply with one or more multi-factor authentication (MFA) queries over the verification channel (Krishnamoorthy, [0030], requesting user to authenticate using multiple factors).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include requesting a user associated with the receiving device to comply with one or more multi-factor authentication queries as taught by Krishnamoorthy for the benefit of enhancing security by using a more difficult way of authenticating.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Har and further in view of Scruby (US 20190149539 A1).
As per claim 22, claim 1 is incorporated and the modified Naguthanawala does not disclose, however, Scruby teaches or suggests: wherein the identity of the user using the receiving device is verified in response to attestation of a user identity at the receiving device (Scruby, [0120], verifying the identity associated with a device in response to attestation by another device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include verifying by using attestation as taught by Scruby for the benefit of performing secure authentication without the extra inefficiencies or costs of conventional two-factor methods (Scruby, [0002]).

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Har and further in view of Shahidzadeh et al. (US 10325259 B1; hereinafter “Shahidzadeh”).
As per claim 29, claim 1 is incorporated and the modified Naguthanawala does not disclose, however, Shahidzadeh teaches or suggests: in response to the identity being verified (Shahidzadeh, col. 14 lines 1-2, user logs into the system): 
requesting an increased assurance of verification of the identity by the receiving device during the communication (Shahidzadeh, col. 14 line 4, request escalation of the level of assurance); and 
managing the communication to the receiving device according to whether an increased assurance is conveyed (Shahidzadeh, col. 14 lines 5-22, communications are managed according to the escalated level of assurance).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include increasing the assurance of verification as taught by Shahidzadeh for the benefit of improving authentication of users and their transactions to mitigate the occurrence of information security fraud (Shahidzadeh, col. 14 lines 55-60).

As per claim 30, claim 29 is incorporated and the modified Naguthanawala does not disclose, however, Shahidzadeh teaches or suggests: wherein requesting the increased assurance of verification of the identity occurs automatically in response to one or more triggers during the communication (Shahidzadeh, col. lines 47-54, “The level of assurance may dynamically throttle (or step) up and down depending on each transaction authentication requirement”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include increasing the assurance of verification automatically as taught by Shahidzadeh for the benefit of improving authentication of users and their transactions to mitigate the occurrence of information security fraud (Shahidzadeh, col. 14 lines 55-60).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Har and further in view of Farnsworth et al. (US 10389874 B1; hereinafter “Farnsworth”).
As per claim 33, claim 1 is incorporated and the modified Naguthanawala does not disclose, however, Farnsworth teaches or suggests: displaying a verification level of the receiving device (Farnsworth, col. 10 lines 21-24, user is authenticated to various levels which may be indicated to the representative).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include displaying a verification level of the user to another user as taught by Farnsworth to allow the user to act accordingly with the knowledge of the verification level in applying security measures. Farnsworth’s system improves security without sacrificing ease of use and time for the user in (Farnsworth, col. 1 lines 39-41).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Har and further in view of Wang et al. (US 20190325129 A1; hereinafter “Wang”).
As per claim 34, claim 1 is incorporated and the modified Naguthanawala discloses: determining that the identity of the user using the receiving device is verified based on receiving a verification token (Naguthanawala, col. 7 lines 40-42, using passcode from a security token (i.e., verification token) to verifies the identity of the user using the device. Examiner notes, as explained above in the rejection of claim 1, that Har teaches authenticating in the opposite direction, i.e., the user of the receiving device is authenticated via an application on the receiving device and a verification service).
The modified Naguthanawala does not disclose, however, Wang teaches or suggests: passing the verification token from the initiating device to a second device to cause the second device to determine that the identity of the user using the receiving device is verified based on receiving the verification token (Wang, [0024], client application passes the access token to the resource-hosting server (i.e., second device) to verify the token).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include passing the verification token to a second device as taught by Wang because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying a token (KSR).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Har and further in view of Alpaugh et al. (US 11089028 B1; hereinafter “Alpaugh”).
As per claim 35, claim 1 is incorporated and the modified Naguthanawala discloses: determining that the identity of the user using the receiving device is verified based on receiving a verification token (Naguthanawala, col. 7 lines 40-42, using passcode from a security token (i.e., verification token) to verifies the identity of the user using the device. Examiner notes, as explained above in the rejection of claim 1, that Har teaches authenticating in the opposite direction, i.e., the user of the receiving device is authenticated via an application on the receiving device and a verification service).
The modified Naguthanawala does not disclose, however, Alpaugh teaches or suggest: wherein the token is an unexchangeable verification token (Alpaugh, col. 13 lines 24-35, token is an unexchangeable token).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include the token being an unexchangeable token as taught by Alpaugh for the benefit of preventing tokens from being exchanged which enhances security (Alpaugh, col. 13 lines 24-35)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Jung et al. (KR 20110071201 A) teaches mutually authenticating a first and second device through a trusted third party.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437